Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This document is responsive to applicant’s claims filed 1/6/2012.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 1-8, 15, and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kimura (US 2,949,269).

Regarding claim 1, Kimura discloses:
An automatic rod holder comprising a frame (6) and two opposed clamping jaws (7, 8) pivotally connected to the frame by parallel axes of rotation (see figs 1 and 2) such that the clamping jaws exhibit a range of motion between a closed configuration (see fig 2) and an open configuration (see fig 2), wherein the closed configuration has a longitudinal opening defined by opposing concave portions of the clamping jaws configured to retain a rod (see fig 1).

Regarding claim 2, Kimura discloses:
The automatic rod holder of claim 1, wherein the longitudinal opening has a first diameter and wherein opposing edges of the clamping jaws are separated by a distance greater than the first diameter when in the open configuration (see fig 2).

Regarding claim 3, Kimura discloses:
The automatic rod holder of claim 2, wherein an upward force on an upper portion of the clamping jaws when in the closed configuration pivots the clamping jaws into the open configuration (see at least col 1, lines 15-20).

Regarding claim 4, Kimura discloses:
The automatic rod holder of claim 3, wherein a downward force on a lower portion of the clamping jaws when in the open configuration pivots the clamping jaws into the closed configuration (see at least col 1, lines 15-20).

Regarding claim 5, Kimura discloses:
The automatic rod holder of claim 4, wherein the lower portion and the upper portion of the clamping jaws are separated by the concave portion (see fig 2).

Regarding claim 6, Kimura discloses:
The automatic rod holder of claim 1, wherein each parallel axis is formed by a pair of aligned hinges (see figs 3 and 4).

Regarding claim 7, Kimura discloses:
The automatic rod holder of claim 1, wherein the rod holder further comprises a recess formed in each clamping jaw between the pair of hinges (see fig 4).

Regarding claim 8, Kimura discloses:


Regarding claim 15, Kimura discloses:
The automatic rod holder of claim 1, wherein the frame also comprises a recess configured to receive a projection extending from a rod secured within the longitudinal opening when the clamping jaws are in the closed configuration (see fig 3).

Regarding claim 16, Kimura discloses:
A method for holding a fishing rod comprising the steps of: a) providing an automatic rod holder comprising a frame and two opposed clamping jaws pivotally connected to the frame by parallel axes of rotation such that the clamping jaws exhibit a range of motion between a closed configuration and an open configuration (see fig 1); b) placing a rod between the clamping jaws (see fig 1), exerting a downward force on a lower portion of the clamping jaws with the rod to pivot the clamping jaws into the closed configuration to secure rod (see at least col 1, lines 15-20); and 12ATTORNEY DOCKET NO: BURN - 401 US PROVISIONAL PATENT APPLICATIONc) exerting an upward force on an upper portion of the clamping jaws with the rod to pivot the clamping jaws into the open configuration to release the rod (see at least col 1, lines 15-20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 12-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kimura (US 2,949,269) in view of Carnevali (US PG Pub 2011/0225870).

Regarding claim 9, Kimura discloses the rod holder of claim 1, but does not disclose:
wherein the automatic rod holder further comprises a locking mechanism that automatically engages to prevent rotation of the clamping jaws from the closed configuration to the open configuration.

It would have been obvious to one of ordinary skill in the art at the time of filing to combine Kimura with the locking mechanism of Carnevali yielding the predictable result of preventing unwanted opening of the clamping device.

Regarding claim 12, Kimura discloses the rod holder of claim 1, but does not disclose:
wherein the clamping jaws are linked to provide synchronized motion between the open configuration and the closed configuration.
Carnevali teaches a rod holder wherein the clamping jaws are linked to provide synchronized motion between the open configuration and the closed configuration (see 38 and 39 of fig 3).
It would have been obvious to one of ordinary skill in the art at the time of filing to combine Kimura with the synchronized motion of Carnevali yielding the predictable result of providing a means to ensure both jaws properly open together.

Regarding claim 13, Kimura as modified discloses:
The automatic rod holder of claim 12, wherein a lower portion of the clamping jaws further comprises complimentary interoperating members (see at least Carnevali fig 3).

Regarding claim 14, Kimura as modified discloses:
The automatic rod holder of claim 13, wherein the complimentary interoperating members comprise cooperating cams and followers (39 is considered a cam and 38 is considered a follower).

Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is found in the Notice of Reference Cited (PTO-892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G DAVIS whose telephone number is (571)270-5005.  The examiner can normally be reached on M-F 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on (571) 272-6886.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.





/RICHARD G DAVIS/
Primary Examiner, Art Unit 3644